Citation Nr: 0121306	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-06 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned for a right knee disorder.

2.  The propriety of the initial noncompensable evaluation 
assigned for a left knee disorder. 

3.  The propriety of the initial noncompensable evaluation 
assigned for a right ankle strain.

4.  The propriety of the initial noncompensable evaluation 
assigned for a left ankle strain.

5.  The propriety of the initial noncompensable evaluation 
assigned for plantar fasciitis of the right foot.

6.  The propriety of the initial noncompensable evaluation 
assigned for plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1977 to January 1986 
and from March 1987 to April 1988.

In a May 1999 rating decision, the RO granted service 
connection for a right and left knee disorder, right and left 
ankle strains, and plantar fasciitis of the right and left 
feet, and granted noncompensable evaluations for each 
disorder.  The veteran appealed for higher evaluations.

The veteran provided testimony at an April 2001 hearing 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) at the RO.  A transcript of the hearing is of 
record.

While the RO adjudicated the claims as ones for increased 
ratings, the Board has recharacterized the issues as 
involving the propriety of the initial evaluation assigned, 
in light of the distinction noted by the United States Court 
of Appeals for Veterans Claims (Court) in Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The issues of entitlement to increased ratings for a right 
and left knee disorder and for a right and left ankle strain 
will be addressed in the Remand section below.


FINDING OF FACT

The veteran's plantar fasciitis of the right and left feet is 
manifested by minimal callous formation at the bottom of the 
feet and pain primarily over the right heel as a result of 
callous formation.


CONCLUSION OF LAW

The criteria for a compensable evaluation for plantar 
fasciitis of the right foot and plantar fasciitis of the left 
foot have not been met. 38 U.S.C.A. § 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5284 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran underwent a VA examination in September 1998.  
Examination of the feet revealed no deformity.  There was 
very minimal callous formation at the bottom of the feet.  
The veteran denied any acute pain.  The main problem with the 
feet was pain over the right heel because of frequent callous 
formation from rubbing of the shoes.  The veteran denied the 
use of crutches, brace, or cane.  He described the pain as 
moderate in degree.  He was able to stand on his toes with 
slight difficulty.  He was unable to stand on his heels.  He 
had difficulty squatting, mostly because of the pain in his 
knees.  The diagnoses were plantar fasciitis and a healing 
blister on the right heel.

At an April 2001 hearing before the undersigned Member of the 
Board, the veteran testified that his plantar fasciitis was 
painful.  He stated that he has problems with his feet when 
he initially gets up in the morning and then after a while 
the pain is not as severe.  He stated that he has not 
received any cortisone shots or undergone surgery for the 
disorder. 

II.  Analysis

The Board notes, initially, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
It is therefore necessary to consider whether the VA has 
fulfilled its duty to assist the claimant in regard to the 
issue that is the subject of this appellate decision.  

In so doing the Board must consider whether all development 
that could reasonably be considered to be helpful to the 
claimant in this appeal has been attempted and ascertain 
whether the notification requirements as applied to the 
appellant have been in compliance with the act.  After a 
careful review of the record in this case, the Board 
concludes that even though the RO did not have the benefit of 
the explicit provisions of the Veterans Claims Assistance Act 
of 2000 when it last considered the claim currently before 
the Board for appellate review, the VA's duties have been 
fulfilled in regard to this matter.  

First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096-97 (2000)(to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103.)  In a May 1999 statement of the case, the 
veteran was informed of the criteria used to evaluate his 
claim.  The Board therefore believes that the VA complied 
with all notification requirements in this case.  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  In this regard, VA outpatient treatment 
records have been obtained, the veteran was afforded a VA 
examination of the feet, and the veteran provided testimony 
at a hearing before the undersigned Member of the Board.  
There is no indication in the record of any outstanding 
development or action by the VA that would be of assistance 
in reaching a determination in regard to the claim which is 
the subject of this current appellate decision.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the 
time a disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, Vet. App. at 126. 

Plantar fasciitis has been evaluated as for other foot 
injuries. For severe injuries a 30 percent evaluation is 
warranted. For moderately severe injuries a 20 percent 
evaluation is warranted. For moderate injuries a 10 percent 
evaluation is warranted. With actual loss of use of the foot, 
the disability is to be rated at 40 percent. 38 C.F.R. § 
4.71a; Diagnostic Code 5284 (2000).

The preponderance of the evidence is against a compensable 
evaluation. The competent, objective evidence does not 
demonstrate plantar fasciitis of a moderate degree. The signs 
exhibited on examination were said to be minimal, therefore 
the preponderance of the evidence is against assigning a 
compensable evaluation under this Diagnostic Code.

The Board has considered the appellant's contentions that a 
higher evaluation is
warranted.  The appellant is competent to state that his 
condition is worse than evaluated, however, the evidence of 
record does not reveal that the plantar fasciitis is of 
moderate symptomatology.  The September 1998 VA examiner 
noted that there was very minimal callous formation at the 
bottom of the feet and the veteran's main problem with his 
feet, was pain over the right heel because of frequent 
callous formation from his shoes rubbing together.  The 
veteran denied the use of crutches, brace, or cane.  Thus, 
the Board is faced with evidence of minimal symptomatology 
associated with plantar fasciitis and a Diagnostic Code that 
requires moderate symptomatology in order to assign a 
compensable evaluation. Therefore a compensable evaluation is 
not warranted.

The Board has also considered whether there is functional 
limitation that would approximate a moderate foot injury, but 
there is not.  There is no competent evidence of less 
movement that normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, or painful 
movement.

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's bilateral 
plantar fasciitis reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis at any stage since the 
grant of service connection for each disability.  In this 
regard, the Board notes that the disability has not been 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings); to 
warrant frequent periods of hospitalization; to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

On the basis of review of the entire evidence of record, the 
Board finds that the noncompensable rating assigned by the RO 
for plantar fasciitis of the left and right feet reflects the 
most disabling this disorder has been since, May 19, 1997, 
the effective date of the grant of service of service 
connection for both disorders.  Hence, a "staged rating" 
for the disability is not warranted.  See Fenderson, 12 Vet. 
App. at 126.

Finally, the Board notes that it has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


ORDER

A compensable evaluation for plantar fasciitis of the right 
foot is denied.

A compensable evaluation for plantar fasciitis of the left 
foot is denied.


REMAND

The veteran contends, in essence, that his service connected 
right and left knee disorders and right and left ankle 
disorders are more disabling than currently evaluated and 
should receive higher evaluations.

Following a review of the claims file, the Board of Veterans' 
Appeals (Board) finds that a remand of all four issues is 
warranted.

Initially, the Board points out that the Court has held that, 
when a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiner's report should include an assessment of the 
degree of functional loss, if any, due to pain, weakened 
movement, excess or premature fatigability or incoordination, 
to include with activity or repeated use, and/or during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995).  
See also 38 C.F.R. §§ 4.40, 4.45 (2000).

At a September 1998 VA orthopedic examination, the veteran 
complained of chronic pain in both of his ankles and knees.  
The examiner noted that there was no swelling, or deformity 
of either ankle.  The veteran denied any acute flare up of 
the ankles.  With regard to the knees, the examiner once 
again noted that there was no swelling or deformity of either 
knee.  There was slight crepitus upon flexion of the knee, 
however, there was no loose motion, no lateral instability, 
or evidence of subluxation.  It was noted that range of 
motion testing was conducted with consideration of pain, 
fatigue, weakness, and incoordination.  The examiner noted 
that X-rays conducted in June 1997 of the knees and ankles 
were normal.  The diagnoses were chronic strain bilateral 
knees and ankles.    

Based primarily on the September 1998 VA examination 
findings, the RO granted service connection for a disorder of 
the right and left knees and for right and left ankle strain 
and assigned a noncompensable evaluation for each disorder in 
a May 1999 rating decision.

However, following the May 1999 rating decision, the veteran 
submitted VA outpatient treatment records indicating an 
increase in severity in his service-connected knee and ankle 
disorders.  In a September 1999 treatment record, it was 
noted that the veteran had chronic arthritis of the knees and 
ankles bilaterally.  In a February 2000 treatment record, it 
was noted that both knees were painful upon flexion and that 
there was crepitus.  The assessment was osteoarthritis.  In a 
May 2000 treatment record, it was noted that the veteran had 
chronic ankle strain and that he was prescribed elastic ankle 
braces for both ankles.    

Furthermore, the veteran testified at the April 2001 hearing 
before the undersigned Member of the Board, that with regard 
to his knees, he has limitation of motion, lateral 
instability, locking and popping of the knee joints, and that 
he experiences constant pain.   With regard to his ankles, 
the veteran testified that he experiences pain every day, 
that he has limitation of motion and that they often swell.

Given the additional evidence submitted by the veteran and 
the his testimony on appeal, the Board finds that it would be 
helpful to have the veteran undergo further VA examination to 
obtain findings pertinent to evaluating the right knee and 
left knee disorders and the right and left ankle strain.  In 
addition to the DeLuca findings, noted above, the examiner's 
comments as to whether the veteran has both arthritis 
(resulting in limited and/or painful motion), and instability 
affecting the right would be helpful in resolving the issue 
on appeal, as, under such circumstances, the veteran may be 
entitled to separate evaluations for arthritis and 
instability.  See VAOPGCPREC 23-97 (1997), and VAOPGCPREC 9-
98 (1998).  

The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claims.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the appellant fails 
to report to the scheduled examination, the RO should obtain 
and associate with the record any notice(s) of the 
examination sent to the appellant.  

Prior to having the veteran undergo further examination, the 
RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities or other 
governmental entities.  The veteran has reported that he has 
received treatment at the VA Medical Center in Bay Pines, 
Florida.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain and 
associate with the claims file records treatment records from 
any other source(s) or facility(ies) identified by the 
veteran.  

On remand, the RO should also ensure compliance with the 
notice and duty to assist provisions contained in Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  This should include consideration of 
whether any additional notification or development action is 
required under the Act.  Moreover, in adjudicating the claim 
for a higher evaluation, the RO should also consider, 
consistent with the Fenderson decision, sited to above, the 
appropriateness of "staged ratings" in evaluating each 
disability (i.e., consideration of whether separate ratings 
could be assigned for separate periods of time based on the 
facts found).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the record all outstanding pertinent 
medical records from the VAMC in Bay 
Pines, Florida and any source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims file, 
and he and his representative should be 
so notified.  The veteran is also free to 
submit any pertinent medical records in 
his possession.

2.  After all available medical records 
are associated with the veteran's claims 
file, the veteran should be afforded a VA 
orthopedic examination to determine the 
present severity of his service-connected 
right and left knee disorders and right 
and left ankle strain.  The entire claims 
folder, to include a complete copy of 
this REMAND, must be made available to 
and be reviewed by each physician 
designated to examine the veteran.  All 
appropriate tests and studies, to include 
X-rays and range of motion studies (the 
latter expressed in degrees) should be 
conducted, and all clinical findings 
should reported in detail.

The examiner should also indicate whether 
the service-connected right and left knee 
disorders and right and left ankle strain 
encompasses both arthritis (resulting in 
limited and/or painful motion) and 
instability.  If instability is also 
diagnosed, the examiner should provide an 
assessment as to whether such instability 
is best characterized as slight, 
moderate, or severe.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with any of the disabilities.  
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.

All examination findings, along with the 
complete rationale for each opinion 
expressed should be set forth
in a typewritten report.

3.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
appellant.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

6.  After completion of the requested 
development, and any other indicated 
development and/or notification action, 
the RO should readjudicate the claims on 
appeal in light of all relevant evidence 
of record, and all pertinent legal 
authority, to include 3.655, as 
appropriate.  Otherwise, adjudication of 
the increased rating claims should 
include, pursuant to the authority cited 
to above, consideration of whether 
separate ratings for arthritis and 
instability are warranted and the extent 
of functional loss due to pain and other 
factors.  Adjudication of the claims 
should also include specific discussion 
of the appropriateness of "staged 
ratings."  The RO should also address 
whether the criteria for submission of 
for assignment of any higher evaluation 
on an extra-schedular basis, pursuant to 
38 C.F.R. § 3.321(b) (2000) have been 
met.  The RO must provide full reasons 
and bases for its determinations, 
addressing all matters and concerns noted 
in this REMAND.

7.  Unless the benefit(s) sought on 
appeal is granted to the veteran's 
satisfaction, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case and be 
given an opportunity to submit additional 
evidence and/or argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 



